         Case 1:19-cv-01159-SAG Document 32 Filed 01/10/20 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                (NORTHERN DIVISION)


GABRIELLA BROOKS

               Plaintiff,
v.
                                                      Civil Action No.: 1:19-cv-01159
STEVENSON UNIVERSITY,
INCORPORATED

               Defendant.


PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION
  FOR CONDITIONAL CERTIFICATION AND COURT AUTHORIZED NOTICE

       Gabriella Brooks (“Plaintiff”), by and through her undersigned counsel, and the Law

Offices of Peter T. Nicholl, hereby submits this Reply to Stevenson University, Inc.’s,

(“Defendant”) Opposition to her Motion for Conditional Certification and Court-Authorized

Notice, and in support thereof, states as follows:

                                        INTRODUCTION

       Defendant’s Opposition is merely an attempt to skew the standard applicable to the first

stage of conditional certification. Defendant attaches declarations, allegedly from other student

employees within Defendant’s athletics department, as “exhibits.” This is the first time Plaintiff

has seen or has been made aware of these declarations. Notwithstanding, Defendant’s submission

of these declarations is inappropriate. The use and purpose of these declarations is for Defendant

to create its own self-serving factual record. Through these declarations, Defendant improperly

raises factual disputes and attacks Plaintiff’s credibility. Defendant tries to twist the narrative of

Plaintiff’s deposition testimony entirely.
            Case 1:19-cv-01159-SAG Document 32 Filed 01/10/20 Page 2 of 10



           As Defendant should be aware, these arguments at this first stage of conditional

certification are improper. Upon review of the supporting authorities from this Circuit and the

substantive allegations made by Plaintiff, it is clear that she has more than met her burden at the

first stage of conditional certification. This Honorable Court should grant conditional certification

in full.

                                             ARGUMENT

    I.        DEFENDANT’S ATTEMPTS TO UNDERMINE THE LEGAL STANDARDS
              APPLICABLE TO CONDITIONAL CERTIFICATION MUST BE REJECTED

           As stated by Plaintiff in her initial memorandum, and supported by all relevant authorities,

at the initial conditional certification stage, the moving party (or parties) is only required to make

a modest factual showing that she is similarly situated to the proposed class. See Plaintiff’s

Memorandum in Support of Plaintiff’s Motion for Conditional Certification and Court-Authorized

Notice (hereinafter, “Pl.’s Mem.”) at 7-10 (ECF Doc. 30-1). For the Court to make its preliminary

determination at the first stage of conditional certification, the Court must determine whether

proposed class members are “similarly situated” or, in other words, whether they are “victims of a

common policy or scheme or plan that violated the law.” Essame v. SSC Laurel Operating Co.,

LLC, 847 F.Supp.2d 821, 824-25 (D. Md. 2012) (citing Quinteros v. Sparkle Cleaning, Inc., 532

F.Supp2d 762, 771 (D. Md. 2008); Marroquin v. Canales, 236 F.R.D. 257, 260 (D. Md. 2006)).

In making this preliminary determination, the proposed class members must simply have a

“manageable similarly factual setting with respect to their job requirements and pay provisions,

but their situations need not be identical.” Holland v. Fulenwider Enterprises, Inc., 2018 WL

700801, at *2 (W.D.N.C. 2018) (quoting Kearns, The Fair Labor Standards Act, § 18.IV.D.3

(1999)). The Court looks more toward the similarities between the legal issues to be decided rather

than the factual issues. Holland, 2018 WL 700801, at *2 (quoting DeLuna-Guerrero v. The North



                                                    2
         Case 1:19-cv-01159-SAG Document 32 Filed 01/10/20 Page 3 of 10



Carolina Grower’s Assoc., 338 F.Supp.2d 649, 654 (E.D.N.C. 2004)). The standard in making this

preliminary determination is “fairly lenient” and “substantial allegations” are more than enough to

demonstrate to the Court that potential class members were victims of the same policy. Romero v.

Mountaire Farms, Inc., 796 F. Supp. 2d 700, 705 (E.D.N.C. 2011) (citing Thiessen v. Gen. Elec.

Capital Corp., 267 F.3d 1095, 1102 (10th Cir. 2001)).

       When determining whether conditional certification should be granted, the Court does not

“resolve factual disputes, decide substantive issues on the merits, or make credibility

determinations.” Holland, 2018 WL 700801, at *2 (citing Solais v. Vesuvio’s II Pizza & Grill, Inc.,

2016 WL 1057038, at *6 (M.D.N.C. 2016)). Courts have made clear that these types of

determinations are “inappropriate for the questions of conditional certification” and have routinely

dismissed arguments similar to Defendant’s as flawed for “delv[ing] too deeply into the merits of

a dispute.” Essame, 847 F.Supp.2d at 825-27.

       Defendant’s Opposition serves as a direct attempt to side-step the well-established rules

governing conditional certification, asking this Court to make determinations that center on the

factual circumstances regarding this matter and Plaintiff’s credibility. See Defendant’s Opposition

to Plaintiff’s Motion for Conditional Certification and Court-Authorized Notice (hereinafter,

“Def.’s Mem.”) (ECF Doc. 31). Defendant completely ignores the fact that cases from this Court

and others in this Circuit have all declared that factual disputes and credibility challenges are not

to be adjudicated at this juncture.

        Plaintiff has met the threshold to have her proposed classes conditionally certified.

Plaintiff has established that she and other students employed within Defendant’s athletics

department were subject to the same common policy or scheme. Pl.’s Mem. at 4-6, 13-15. Plaintiff

has openly testified that she and other student workers in the athletics department were all forced




                                                 3
          Case 1:19-cv-01159-SAG Document 32 Filed 01/10/20 Page 4 of 10



to underreport their hours in order to feign compliance with Defendant’s university-wide policy

regarding its student employees not working more than twenty (20) hours a week. Id. Plaintiff, in

her deposition, describes in detail having to underreport her hours, regardless of the particular

position she held in the athletics department. Id.; Pl’s Mem., Ex 1. She also testified that she

directly witnessed the experiences of other student workers within the athletics department, who

were also required to underreport their hours for the same reasons. Id.

         Through her testimony, and as argued in her initial memorandum, Plaintiff has established

that she and other Undergraduate Student Workers-Athletics were all paid the same, classified the

same, and were all required to perform similar duties for purposes of supporting their assigned

team or the athletics department in general. Id. at 11-14, 16. Plaintiff has also established that she

and other Graduate Student Workers-Athletics were paid the same, classified the same, and

performed similar duties. Id. at 12-17. In her deposition, Plaintiff identifies many of these other

Undergraduate Student Workers-Athletics and Graduate Student Workers-Athletics (collectively,

“student workers”) by name. Id. at 2, 11-15, 18.; Pl.’s Mem., Ex 1. Plaintiff testified that she

personally observed and discussed Defendant’s unfair time recording scheme with these other

student employees and in her deposition describes these observations and discussions in great

detail. Id. These observations and discussions demonstrate clearly that Plaintiff and Defendant’s

other student employees had the same or similar employment experiences. Therefore, it is

undeniable that Plaintiff is similarly situated to the members of the proposed classes.

   II.      DEFENDANT’S ATTEMPT TO DISCREDIT THAT PLAINTIFF HAS
            ESTABLISHED A COMMON POLICY AND/OR PLAN THAT VIOLATED
            THE FLSA IS WITHOUT MERIT

         Defendant claims that Plaintiff has not established a common plan and/or policy that has

violated the FLSA. However, it is obvious that Plaintiff has. By way of her initial memorandum



                                                  4
           Case 1:19-cv-01159-SAG Document 32 Filed 01/10/20 Page 5 of 10



and reliance upon the depositions of Plaintiff and Defendant therein, Plaintiff has clearly identified

Defendant’s university-wide policy of not permitting its student employees to work over twenty

(20) hours in a single workweek. Pl.’s Mem. at 4, 15. This policy applied to both Undergraduate

Student Workers-Athletics and Graduate Student Workers-Athletics. Id. at 13-15. However,

Defendant has admitted that student employees often worked over twenty (20) hours a week—

including both Undergraduate Student Workers-Athletics and Graduate Student Workers-

Athletics. Id. at 5-6, 13-15. As such, the unlawful uniform policy or scheme of Defendant’s athletic

department that Plaintiff has identified is the restriction on the number of hours that student

workers could record on their timesheets. Id. Through the pleadings and her testimony, Plaintiff

has affirmed that just like her, other student employed by Defendant in its athletics department

were not permitted to record over twenty (20) hours a week, despite the fact they were working

additional hours without pay. Id. This policy or scheme represents a clear violation of the FLSA.

         This policy or scheme is supported by Defendant’s own handbook. See Rowland Dep., Ex.

1 (ECF Doc. 30-4). Although the handbook states that students were restricted from working more

than twenty (20) hours per week, as Defendant has already admitted, students within the athletics

department often did. Id.; see also Id. at 13-14.

         At her deposition, Plaintiff also testified under oath that her supervisors often made

statements about Defendant’s time recording restrictions and that she discussed these restrictions

with other student workers within the athletics department. Id. at 13-15; Pl.’s Mem., Ex 1. (ECF

Doc. 30-1) The timesheets reviewed during the depositions also confirm the unlawful restrictions

at issue.1 2 This information, combined with the testimony from both parties, confirm that Plaintiff



1 See e.g. Adams Dep., Ex. 7 (ECF Doc. 30-3). Emphasis on “supervisor comments.”
2 Even if one were to consider the timesheets attached to Defendant’s Opposition, it is evident that Plaintiff’s
timesheets were closely monitored and often edited. Comments such as “correct per our conversation,” “no Tuesday
either,” and “please correct” were made by different supervisors and were applicable to different positions that Plaintiff


                                                            5
          Case 1:19-cv-01159-SAG Document 32 Filed 01/10/20 Page 6 of 10



and other Undergraduate Student Workers-Athletics and Graduate Student Workers-Athletics

performed the same tasks, were paid the same way and were subject to the same common policy

or scheme that violated the FLSA. See generally Pl.’s Mem. Plaintiff has more than demonstrated

a modest factual nexus between her experience and the experiences of Defendant’s other student

employees. All student employees with Defendant’s athletic department were all subject to this

scheme.

        A. Defendant’s Attempts To Raise Facutal Disputes Must Be Ignored

        Defendant’s Opposition is heavily devoted to trying to factually distinguish Plaintiff’s

positions and experiences from those of other student workers within the athletics department in

hopes that this Court will believe they were not similarly situated and/or subject to the same

unlawful policy. For instance, Defendant submits four (4) self-serving declarations and cites to

these declarations as “facts” throughout its argument in an attempt to raise factual disputes which,

in Defendant’s view, make conditional certification “improper” due to the supposed need for

“individual inquiries.” See generally Def.’s Mem.

        Unfortunately for Defendant, its declarations are completely irrelevant at this stage. This

“evidence” is not considered at the conditional certification stage. At this stage, the Court does not

review the substance of Plaintiff’s allegations, but merely makes a preliminary determination as

to whether Plaintiff is similarly situated to other proposed class members. Romero, 796 F. Supp.

2d at 705. The Court does not assess factual variances on the merits at this step in the conditional

certification process. See Butler v. DirectSAT USA, LLC, 876 F. Supp. 2d 560, 571–72 (D. Md.

2012); Long v. CPI Sec. Sys., Inc., 292 F.R.D. 296, 303 (W.D.N.C. 2013). Similar to this matter,


held within the athletics department. Moreover, for the pay period ending December 17, 2016, the hours Plaintiff
originally entered on her timesheet do not appear as shown, which is evidenced by the alternative entries and
comments. These timesheets only further substantiate Defendant’s unlawful policy of preventing its student employees
from recording more than twenty (20) hours on their timesheets each week. Plaintiff has made clear that this policy
applied to all student employees in the athletics department.


                                                         6
           Case 1:19-cv-01159-SAG Document 32 Filed 01/10/20 Page 7 of 10



in Butler, the defendant attempted to use an expert report and declarations from other employees

to discredit the plaintiffs’ arguments. Id. The Court held that these attempts were “unavailing,” in

that attempting to adjudicate alleged factual disputes at the conditional certification stage was

inappropriate. Id. Further, this Court held that just because a factual dispute is raised, it does not

undermine a plaintiff’s ability to establish that a class exists. Id. (quoting Quinteros, 532 F.Supp.2d

at 772.) Similarly, Defendant’s argument regarding the nature of the classification of Graduate

Student Workers-Athletics as exempt is inappropriate at this stage. Defendant is again attempting

to have the Court adjudicate the merits or facts of this action, which cannot be done at the

conditional certification stage. Long, 292 F.R.D. at 302 n.14. (“it is not appropriate for the Court

to address the merits of this case at the motion for conditional certification phase”).

       Defendant also mistakenly attempts to raise the rigor of the term “similarly situated.”

Defendant completely ignores that courts within the Fourth Circuit have readily declared that

proposed class members’ situations “need not be identical” and “insubstantial differences in job

duties, hours worked, [etc.]” will not sway a determination that class members are similarly

situated. LaFleur v. Dollar Tree Stores, Inc., 30 F. Supp. 3d 463, 468 (E.D. Va. 2014). Rather than

follow these clear authorities, Defendant instead relies wholly on its own declarations to attempt

to create distinctions from Plaintiff’s allegations; albeit, distinctions that are insubstantial. For

instance, Defendant attempts to create distinction by highlighting specific duties that other student

workers would allegedly perform or not perform for their assigned team (i.e. team laundry). Def.’s

Mem. Ex. 8-12 (ECF Docs. 31-2 to 31-5) From this, it is simply clear that Defendant is simply

grasping at straws in hopes of portraying that Plaintiff is not similarly-situated to the proposed

classes.

       B. Defendant’s Repeated Attacks on Plaintiff’s Credibility are Improper




                                                  7
            Case 1:19-cv-01159-SAG Document 32 Filed 01/10/20 Page 8 of 10



           In addition to their numerous attempts to raise improper factual disputes, Defendant’s

Opposition also goes to great lengths to attack Plaintiff’s credibility. This attack on Plaintiff’s

credibility is not a new tactic; Defendant’s Counsel outrageously referred to Plaintiff as a “liar” on

the record at the deposition of Defendant’s corporate designee. See Adams Dep., 54:212-54:213

(ECF Doc. 30-3). Defendant belittled Plaintiff when she was an employee and continues to do so

in this action, despite the fact that Plaintiff’s credibility is not pertinent at this stage.

           Defendant also attempts to use the declarations from other student workers to discredit

Plaintiff’s account of her employment, going as far as to have these declarants state that they

disagree with Plaintiff’s testimony and again citing to these declarations throughout its Opposition.

Def.’s Mem. Ex. 8-12 (ECF Docs. 31-2 to 31-5). Additionally, Defendant attempts to identify

inconsistencies in Plaintiff’s testimony, citing to alleged discrepancies between Plaintiff’s prior

testimony at a workers' compensation hearing, where she also testified of having to underreport

her hours during her employment with Defendant. Id. at 3.

           However, in line with its other arguments, Defendant again ignores the applicable legal

standards surrounding conditional certification. It is well-settled that at the conditional certification

stage, courts do not make credibility determinations in regard to a plaintiff’s testimony. See Butler,

876 F. Supp. 2d at 571; Essame, 847 F.Supp.2d at 825. Therefore, similar to the improper factual

differences that Defendant attempts to rely upon, Defendant’s attacks on Plaintiff’s credibility

must also be ignored.

    III.      PLAINTIFF PROPOSED COURT-AUTHRORIZED NOTICE AND METHODS
              SHOULD BE APPROVED

           Defendant has not noted any objections or opposition to the proposed forms of notice

requested by Plaintiff. Therefore, this Court should adopt all of Plaintiff’s requests with respect

to said notice.


                                                     8
         Case 1:19-cv-01159-SAG Document 32 Filed 01/10/20 Page 9 of 10



       Defendant tries to cast a negative inference into the fact that no other Undergraduate

Student Workers-Athletics and Graduate Student Workers-Athletics have joined Plaintiff in this

action. However, this is the very reason why Plaintiff is seeking assistance from this Court.

Plaintiff does not have the contact information for every student worker whom she encountered

during her tenure. Of the student workers that Plaintiff has spoken with regarding this lawsuit,

those student workers have indicated trepidation in joining due to potential effects on their careers

within the collegiate and professional athletics industry. See Declaration of Gabriella Brooks,

attached hereto as Exhibit #1. Defendant’s declarations also make clear that it has been contacting

this same group of proposed class members for opposing statements. Naturally, this could also be

a cause for confusion and further discouragement amongst the potential class, as acknowledged by

Plaintiff in her declaration. These factors further necessitate the need for all potential class

members to receive court-authorized notice. The remedial nature of the FLSA further confirms

this conclusion.
                                         CONCLUSION

       For all the foregoing reasons, Plaintiff’s Motion for Conditional Certification and Court-

Authorized Notice should be granted in its entirety.

                                                       Respectfully submitted,

                                                        /s/ Benjamin L. Davis, III
                                                       Benjamin L. Davis, III (29774)
                                                       bdavis@nicholllaw.com
                                                       Kelly A. Burgy (20758)
                                                       kaburgy@nicholllaw.com
                                                       Molly A. Nicholl (21087)
                                                       manicholl@nicholllaw.com
                                                       The Law Offices of Peter T. Nicholl
                                                       36 South Charles Street, Suite 1700
                                                       Baltimore, Maryland 21201
                                                       Phone No. (410) 244-7005

                                                       Attorneys for Plaintiff


                                                 9
      Case 1:19-cv-01159-SAG Document 32 Filed 01/10/20 Page 10 of 10



                               CERTIFICATE OF SERVICE

      I hereby certify that, on this 10th day of January, 2020, this Reply to Defendant’s

Opposition to Plaintiff’s Motion for Conditional Certification and Court-Authorized Notice was

filed and served by way of notice through this Court’s electronic filing system upon Counsel for

Defendant:


      Suzzanne W. Decker (Bar No. 24007)
      Jeffrey T. Johnson (Bar No. 19876)
      100 Light Street
      Baltimore, Maryland 21202
      Phone: (410) 727-6464
      Fax: (410) 385-3700
      sdecker@milesstockbridge.com
      jtjohnson@milesstockbridge.com

      Attorney for Defendant Stevenson University


                                                    /s/ Benjamin L. Davis, III
                                                    Benjamin L. Davis, III




                                              10
